Name: Commission Regulation (EC) No 2695/95 of 21 November 1995 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  food technology;  energy policy
 Date Published: nan

 Avis juridique important|31995R2695Commission Regulation (EC) No 2695/95 of 21 November 1995 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods Official Journal L 280 , 23/11/1995 P. 0015 - 0016COMMISSION REGULATION (EC) No 2695/95 of 21 November 1995 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goodsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 2588/95 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (3), repealed by Regulation (EEC) No 2658/87, established the nomenclature of the Common Customs Tariff on the basis of the Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs; Whereas there has been adopted a number of Regulations concerning the classification of goods in the nomenclature of the Common Customs Tariff on the basis of Regulation (EEC) No 97/69 of the Council of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Custom Tariff (4), repealed by Regulation (EEC) No 2658/87; Whereas Regulation (EEC) No 2658/87 established a goods nomenclature called the combined nomenclature, which simultaneously meets the requirements of the Common Customs Tariff and of the external trade statistics of the Community, and is based on the International Convention on the Harmonized Commodity Description and Coding System, replacing the Convention of 25 December 1950; Whereas Article 15 (1) of Regulation (EEC) No 2658/87, in laying down that the codes and descriptions of goods established on the basis of the combined nomenclature are to replace those established on the basis of the nomenclature of the Common Customs Tariff in force on 31 December 1987, also provides that Community acts which include the tariff nomenclature are to be amended by the Commission; Whereas those Regulations which are still of practical significance and whose transposition will involve no changes of substance should be amended accordingly and so to complement an initial series of Regulations which has been adopted by Commission Regulations (EEC) No 646/89 (5), (EEC) No 2723/90 (6), and (EEC) No 2080/91 (7), HAS ADOPTED THIS REGULATION: Article 1 In the Regulations listed in column 1 of the Annex, which refer to the goods described in column 2, the codes based on the nomenclature of the Common Customs Tariff in column 3 shall be replaced by the codes based on the combined nomenclature listed in column 4. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1995. For the Commission Mario MONTI Member of the Commission ANNEX >TABLE>